           Case 1:20-cv-00691-JDP Document 7 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEMEAKA ELLIS,                                     No. 2:20-cv-00882 GGH P
12                       Petitioner,
13            v.                                         ORDER
14    PATRICK EATON, Warden,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis. In his

19   application, petitioner challenges the loss of good time credits at Sierra Conservation Center in

20   Tuolumne County. Tuolumne County is part of the Fresno Division of the United States District

21   Court for the Eastern District of California. See Local Rule 120(d).

22           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court. This court

25   will not rule on petitioner’s request to proceed in forma pauperis.

26           Good cause appearing, IT IS HEREBY ORDERED that:

27           1. This court has not ruled on petitioner’s request to proceed in forma pauperis (ECF No.

28   2);
                                                        1
         Case 1:20-cv-00691-JDP Document 7 Filed 05/18/20 Page 2 of 2

 1           2. This action is transferred to the United States District Court for the Eastern District of
 2   California sitting in Fresno; and
 3           3. All future filings shall reference the new Fresno case number assigned and shall be
 4   filed at:
                            United States District Court
 5                          Eastern District of California
                            2500 Tulare Street
 6                          Fresno, CA 93721
 7   Dated: May 18, 2020
                                                 /s/ Gregory G. Hollows
 8                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
